       Case 1:19-cv-00977-ADA Document 528 Filed 07/20/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TEXAS
                               AUSTIN
                               AUSTIN DIVISION


VLSI TECHNOLOGY LLC                         §
                                            §      CIVIL NO:
vs.                                         §      AU:19-CV-00977-ADA
                                            §
INTEL CORPORATION                           §

               ORDER SETTING DISCOVERY
                             DISCOVERY HEARING


      IT IS HEREBY ORDERED that the above entitled and numbered case is set
                                                                        set for
DISCOVERY HEARING by Zoom
                       Zoom on Thursday, July 22, 2021 at 04:30 PM.

       IT                      20th day of July, 2021.




                                            Alan D Albright
                                            UNITED STATES DISTRICT JUDGE
